ORDER
The Court having considered the report of the State Board of Law Examiners relating to the above entitled matter and,
*679The Court, by an Order dated February 22, 1985, having ordered the petitioner, Hilton H.S. to show cause at a hearing to be held on April 3, 1985 why the favorable recommendation of the State Board of Law Examiners should not be rejected and,
The Court, at a hearing held on April 3, 1985, having heard and considered the petitioner’s argument in support of the favorable recommendations of the State Board and the Character Committee for the Third Judicial Circuit, it is this 12th day of April, 1985,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendation of the State Board of Law Examiners that petitioner be admitted to the Bar of Maryland be, and it is hereby, accepted, and it is further
ORDERED that the petitioner, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State, subject only to the filing of an updating oath as to character information.
SMITH, COLE and RODOWSKY, JJ., would not admit the petitioner to the Bar of Maryland.